Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the prior art of record fails to teach the measuring of the amount of ammonia included in the liquid. Note that when a liquid includes a mixture of chemicals i.e. constituent A (phosphoric acid) and constituent B (ammonia) when the amount of either one of the constituents is measured it is obvious to measure the other constituent and or to determine the amount of the other based on the measured value. It is with an expectation of success that if a sensor can be used to measure the amount of a particular constituent that same sensor can be used to measure another constituent. Note that claims directed to an apparatus must be distinguishable from the prior art in terms of structures rather than function, In re Danly 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).
Nevertheless, new reference Ottow et al (US 6,749,716) was provided to support that sensors can be used to measure the desired constituent. (NH3)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: measuring instrument as recited in claims 1-6, 11, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The term “instrument” correlates to the generic placeholder “device”
In this instance the term “measuring instrument” is interpreted as a sensor that is capable of measuring (one of pH, conductivity, and a specific resistance) the amount of ammonia included in the liquid over time as clarified in claim 3 of the present invention and supported in specification as element 17
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

The term controller is recited in claims 1-5, 11, and 12. The term controller is well known in the art and encompasses any possible known controllers and can an operator (a person) or mechanically (switches, circuitry, a microprocessor, or computer). For the purposes of examination the term “controller” reads on any structure that performs the claimed step(s).

Claim Rejections - 35 USC § 112
Claims 1-5, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the container contains a liquid including ammonia from which a gas discharged from the treatment tank is gas-liquid separated. This language is ambiguous as it unclear what structure ensures that the gas discharged from the tank is gas liquid separated. The paragraph that joins pages 3 and 4 articulates that the gas is discharged from the chamber 10 (which includes treatment tank 11) that gas is supplied to the gas liquid separator which produces a liquid including ammonia to the container 16. Furthermore, container 16 contains a liquid including ammonia suppled from the .
Claims 11 and 12 recite the limitation "phosphoric acid suppled to the outer tank" in line 3 of claim 11 and "seasoning solution suppled to the outer tank" in line 5 of claim 12.  There is insufficient antecedent basis for this limitation in the claim.
In new claim 11 (phosphoric acid) and in new claim 12, it is recited that “a seasoning solution is supplied to the outer tank” the structures of this are an essential relationship such that the phosphoric supply tube 20 and seasoning solution tube 22 should be introduced into the claims to clarify the essential relationships that supply tubes are introduced into the outer tank

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4, and 5, are rejected under 35 U.S.C. 102(a)1) as being anticipated by Ottow et al (US 6,749,716).


Regarding claim 4:	 The substrate treatment apparatus according to claim 1, wherein the controller is configured to determine end time of the treatment of the substrate based on decrease in the amount of the ammonia.  See col. 4 lines 28-67 of Ottow et al.

Regarding claim 5:	 The substrate treatment apparatus according to claim 1, wherein the chemical solution is a phosphoric acid solution, and 2Application No. 16/548,263 Reply to the Office Action of September 28, 2020 the controller is configured to adjust an amount of phosphoric acid to be added into the treatment tank in accordance with change in the amount of the ammonia. See the discussion of the inlet 4 (supply of H3PO4 in col. 1 lines 11-24 of Ottow et al and in co. 4 lines 18-28.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ottow et al (US 6,749,716) in view of Saito et al (US 2005/0092351).

The teachings of Ottow et al were discussed above.

Ottow fails to teach the treatment apparatus further comprises a gas-liquid 
separator.

Saito et al teaches a substrate processing apparatus. Saito et al teaches a gas-liquid separator 27 see [0070] and Fig. 4. According to the prior art of Saito et al the gas liquid
separator 27 is provided on the chemical liquid delivery pipe 22. A mixture of the chemical liquid and a gas sucked through the suction nozzle 21 by the suction source 23 is introduced into the gas-liquid separator 27. The motivation to introduce the gas-liquid separator of Saito et al in the apparatus of Ottow et al is that the gas-liquid separator to ensure the correct state of matter is used in the treatment. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to introduce the gas-liquid separator of Ottow et al in the apparatus of Saito et al.
	
Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Ottow et al (US 6,749,716) n view of Chisholm et al (US 6,258,205).
The teachings of Ottow et al were discussed above.
Regarding claim 3:	Ottow fails to teach the measuring instrument measures one of a pH, a conductivity, and a specific resistant of the liquid over time.

The prior art by Chisholm et al teaches an endpoint method and apparatus. In col. 8 lines 17-39 and the paragraph that joins columns 8 and 9. Therein Chisholm et al teaches the use of pH sensor 276 is operable to analyze the effluent present in the testing area 274 and generate to an endpoint detection signal when the effluent has a particular characteristic that is indicative of .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ottow et al (US 6,749,716) n view of Doni (US 8,262,845).
The teachings of Ottow et al were discussed above.
Ottow et al fails to teach the tank is specifically constructed on an inner and outer tank and that a process fluid is introduced to the outer tank and that a controller control the flow of H3PO4 to the outer tank.
The prior art of Doni features a tank with inner tank (container 102) and an outer tank (weir 104). Where seasoning fluid (water) is introduced via tank 134 and H3PO4 is introduced from tank 136 see col. 4 lines 56-65. Controllers 146,148, 150, and 152 are provided to control the flow of the fluids to the tanks see col. 6 lines 9-28. The motivation to modify the apparatus of Ottow et al is to enhance process control by maintaining the desired flow of processing fluids to the inner and outer tanks. The outer tank of Doni is provided for overflow which helps to maintain the desired level of process fluid in the treatment tank (inner tank). Thus, .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ottow et al (US 6,749,716) in view of Doni (US 8,262,845) and Yokomizo et al (US 6,780,277).
Recall the apparatus resulting from the modification of Ottow et al and Doni as recited in the rejection of claim 11. 
The modification fails to the use of the Si densitometer.
Yokomizo et al teaches a bath 10 which includes an inner bath 11 and outer bath 12. The prior art of Yokomizo et al teaches a controller 70 and a silicon sensor 50 located in the outer tank 12 see Fig. 1 of Yokomizo et al. In the paragraph that joins columns 4 and 5 Yokomizo et al teaches a sensor 50 measures the Si concentration in the outer bath. Silicon densitometers are known accurate Si sensors. It would have been obvious to further modify the apparatus resulting from the modification of Ottow et al and Doni by measuring the Si concentration which denotes the amount of substance dissolved from the wafer which would indicate process quality and it the process should continue or end. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus resulting from the modification of Ottow et al and Doni with the Si sensor of Yokomizo et al as the measured values can enhance process control see col. 4 lines 62-col. 5 line 63.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al (US 2016/0042981) teaches introducing processing fluids into the outer tanks.  
Eilmsteiner et al (US 8,282, 766) teaches a introducing a seasoning solution DI to the outer tank via DI drip
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716